U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark one) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2008 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 0-29417 ALL Fuels & Energy Company (Exact name of registrant as specified in its charter) DELAWARE 62-1581902 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6165 N.W. 86th Street, Johnston, Iowa 50131 (Address of principal executive offices, including zip code) (515) 331-6509 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] As of August 13, 2008, there were 51,692,703 shares of the issuer’s common stock outstanding. PART I - FINANCIAL INFORMATION Item 1. Financial Statements INDEX TO FINANCIAL STATEMENTS Page ALL Fuels & Energy Company Condensed Consolidated Balance Sheets as of June 30, 2008 (unaudited), and December 31, 2007 (audited) 3 Condensed Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2008 (unaudited) and 2007 (unaudited), and the Period from Commencement of Development Stage (June 7, 2004) to June 30, 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 (unaudited) and 2007 (unaudited), and the Period from Commencement of Development Stage (June 7, 2004) to June 30, 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 8 ALL FUELS & ENERGY COMPANY (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2008, and December 31, 2007 6/30/08 (unaudited) 12/31/07 ASSETS Current assets Cash and cash equivalents $292,270 $612,888 Prepaid expenses 39,862 52,637 Total current assets 332,132 665,525 Property and equipment - at cost Land 951,238 951,238 Equipment 1,729 1,093 Construction in progress 193,720 187,024 1,146,687 1,139,355 Less accumulated depreciation (525) (275) Total property and equipment - net 1,146,162 1,139,080 Other assets Deferred borrowing costs 2,863 3,672 Investment in AFSE Enzyme, LLC 4,591 Total other assets 7,454 3,672 Total assets $1,485,748 $1,808,277 The accompanying notes are an integral part of these statements. ALL FUELS & ENERGY COMPANY (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2008, and December 31, 2007 6/30/08 (unaudited) 12/31/07 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $116,547 $83,992 Unearned rental income 20,000 Total current liabilities 136,547 83,992 Long term debt 488,000 488,000 Total liabilities 624,547 571,992 Stockholders’ equity (deficit) Common stock, $.01 par value; 80,000,000 shares authorized, 51,607,719 and 51,365,719 shares issued and outstanding 516,078 513,658 Additional paid-in capital 15,913,682 14,981,840 Treasury stock, at cost (150,000) (150,000) Receivable from shareholder (50,000) (50,000) Accumulated deficit (6,423,944) (6,423,944) Deficit accumulated during the development stage (8,944,615) (7,635,269) Total stockholders’ equity (deficit) 861,201 1,236,285 Total liabilities and stockholders’ equity (deficit) $1,485,748 $1,808,277 The accompanying notes are an integral part of these statements. ALL FUELS & ENERGY COMPANY (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months and Six Months Ended June 30, 2008 and 2007, and the Period from Commencement of Development Stage (June 7, 2004) to June 30, 2008 Three Months Ended June 30, Six Months Ended June 30, (2008) (unaudited) 2007 (unaudited) 2008 (unaudited) 2007 (unaudited) Period from Commence-ment of Development Stage (June 7, 2004) to 6/30/08 (unaudited) Revenues $ Operating Costs and Expenses Consulting 74,271 374,700 788,015 374,700 7,497,928 Legal and professional 144,459 104,232 206,215 452,278 1,015,709 Impairment charge 139,820 General and administrative 174,852 120,497 322,361 380,819 1,048,321 Total operating expenses 393,582 599,429 1,316,591 1,207,797 9,701,778 Other income (expense) Interest expense (5,890) (9,803) (13,627) (9,803) (46,899) Interest income 2,607 5,882 5,463 15,103 49,634 Rental income 10,000 13,125 20,000 13,125 46,250 Equity loss in subsidiary (4,591) (4,591) (4,591) Total other income (expense) 2,126 9,204 7,245 18,425 44,394 Net loss $(391,456) $(590,225) $(1,309,346) $(1,189,372) $(9,657,384) Income (loss) per share $(0.01) $(0.01) $(0.02) $(0.04) Weighted average number of shares outstanding (basic and diluted) 51,373,995 46,812,186 51,161,635 29,497,492 The accompanying notes are an integral part of these statements. ALL FUELS & ENERGY COMPANY (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2008 and 2007, and the Period from Commencement of Development Stage (June 7, 2004) to June 30, 2008 Six Months Ended June 30, (2008) (unaudited) 2007 (unaudited) Period from Commencement of Development Stage (June 7, 2004) to 6/30/08 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(1,309,346) $(1,189,372) $(9,657,384) Adjustments to reconcile net loss to cash used for operating activities: Depreciation and amortization 1,059 216 3,185 Equity loss in subsidiary 4,591 4,591 Options issued for compensation 209,593 6,284,806 Stock issued for services and compensation 581,400 750,515 1,747,745 Impairment charge 139,820 Decrease in deposits 10,000 Decrease in accrued expenses (40,056) Increase (decrease) in prepaids 12,775 (99,678) (127,682) Increase in unearned rental income 20,000 20,000 Increase in accounts payable 32,555 21,010 58,916 Net cash used for operating activities (447,373) (547,365) (1,526,003) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of land (951,238) (951,238) Investment in AFSE Enzyme, LLC (9,182) (9,182) Increase in accrued liabilities - related party 40,056 Collections from receivable - related party 22,500 Purchase of office equipment (636) (1,966) Payments on construction-in-progress (6,696) (47,394) (193,720) Net cash used in investing activities (16,514) (976,132) (1,116,050) The accompanying notes are an integral part of these statements. ALL FUELS & ENERGY COMPANY (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2008 and 2007, and the Period from Commencement of Development Stage (June 7, 2004) to June 30, 2008 Six Months Ended June 30, (2008) (unaudited) 2007 (unaudited) Period from Commencement of Development Stage (June 7, 2004) to 6/30/08 (unaudited) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock for cash 143,269 75,000 2,600,253 Principal payments on related party advances (3,988) Proceeds from long-term debt, net of deferred borrowing costs 483,507 483,120 Purchase of treasury stock (150,000) (150,000) Contributions from shareholders 950 Net cash provided by financing activities 143,269 408,507 2,930,335 NET CHANGE IN CASH (320,618) (1,114,990) 288,282 Cash, beginning of period 612,888 1,772,495 3,988 Cash, end of period $292,270 $657,505 $292,270 The accompanying notes are an integral part of these statements. ALL FUELS & ENERGY COMPANY (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2008 (unaudited) Note 1. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited interim financial statements of ALL Fuels & Energy Company (the “Company”) have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America, pursuant to the Securities and Exchange Commission rules and regulations. In management’s opinion all adjustments necessary for a fair presentation of the results for interim periods have been reflected in the interim financial statements. The results of operations for any interim period are not necessarily indicative of the results for a full year. All adjustments to the financial statements are of a normal recurring nature. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Such disclosures are those that would substantially duplicate information contained in the most recent audited financial statements of the Company, such as significant accounting policies and stock options. Management presumes that users of the interim statements have read or have access to the audited financial statements and notes thereto included in the Company’s annual report on Form 10-KSB for the year ended December 31, Note 2. Management’s Plans for Liquidity The Company possesses a level of capital sufficient to sustain our current operations for the remainder of 2008 and the first three months of 2009. However, the Company will require substantial additional capital to purchase one or more existing ethanol production facilities or to construct a new ethanol production facility. The Company believes it will be able to secure the financing, in the form of debt, equity or a combination thereof, necessary to complete these opportunities. To this end, the Company has retained Trinity Capital, Los Angeles, California, as its investment banker. To date, the Company has not received a commitment for an equity investment or a loan in any amount. During the remainder of 2008, the Company intends to commit a small portion of its capital to its recently announced AFSE Enzyme, LLC venture. It is likely that this venture will require approximately $1.5 million over the next 24 months to complete the development of up to ten market-ready enzymes. The needed funding will be sought from third parties. See Note 6 below for additional information concerning AFSE Enzyme, LLC. Note 3. Prepaid Expenses At June 30, 2008, the Company had prepaid expenses of $39,862, of which $29,807 relates to expenses incurred in connection with its efforts in acquiring certain ethanol-related businesses. In future periods, prepaid expenses associated with successful acquisitions will be capitalized, while those associated with unsuccessful acquisition efforts will be expensed. The remaining $10,055 represents prepaid insurance. Note 4. Land, Equipment and Construction in Progress The Company owns 152.5 acres near Manchester, Iowa, which is carried at its cost of $951,238. The Company also acquired approximately $1,700 of office equipment. Through June 30, 2008, the Company has paid $193,720 in construction-related expenses associated with the Company’s proposed ethanol production facility to be constructed on the Manchester, Iowa, land. Note 5. Capital Stock Stock for Services During the first six months of 2008, the Company issued a total of 1,000,000 shares of common stock to third-party consultants for services, resulting in $540,000 in non-cash compensation expense included in professional and legal expenses and consulting fees in the accompanying statements of operations. There are no performance commitments or penalties for non-performance, therefore the Company recorded the expense at the date of issuance. During the first six months of 2008, the Company issued a total of 75,000 shares of common stock to three of its directors as bonuses. The issuance of these shares resulted in $41,400 in legal expenses and consulting fees in the accompanying statement of operations. There are no performance commitments or penalties for non-performance, therefore the Company recorded the expense at the date of issuance. Stock Issued on Exercise of Options During the first six months of 2008, the Company issued a total of 405,000 shares of common stock on the exercise of options. These shares were issued for a total of $143,269 in cash. Cancellation of Common Stock In January 2008, a total of 1,238,100 shares of Company common stock were cancelled, pursuant a settlement agreement. Note 6. AFSE Enzyme, LLC The Company has recorded its investment in AFSE Enzyme, LLC on the equity method. Under this method, the Company records its initial investment at its cost and increases the investment by any additional funds invested. It then adjusts the amount of the investment by its share of the investee’s earnings or losses. To date, the Company has invested $9,182 and booked a loss of $4,591, leaving its investment at $4,591, at June 30, 2008. AFSE Enzyme, LLC is a Florida limited liability company 50% owned by the Company. AFSE Enzyme was formed for the stated purpose of participating in the development and subsequent commercialization of certain enzyme-related technologies. AFSE Enzyme’s development activities are to produce one or more “super” enzymes that would serve to produce ethanol from cellulosic plant material. The Company believes such an enzyme product would, in theory, reduce ethanol productions costs by up to 50% compared to traditional corn-based production. In addition, these enzyme development activities are to produce one or more additive enzyme products that would serve to enhance corn ethanol production by 5% to 10%. It is likely that AFSE Enzyme will require approximately $1.5 million over the next 24 months to complete the development of up to ten market-ready enzymes. The needed funding will be sought from third parties. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. General In January 2007, there occurred a change in control with respect to our company and new management was installed. Our new management has determined that we will pursue a plan of business whereby we would become a producer of ethanol and its co-products. To that end, in April 2007, we consummated a plan and agreement of reorganization with ALL Energy Company, a development-stage ethanol company, whereby ALL Energy Company became our wholly-owned subsidiary. Our management and that of ALL Energy Company was and is the same. Currently, we are actively pursuing the acquisition of one or more operating ethanol production facilities. Also, we have recently formed a new subsidiary that is to pursue the development and commercial exploitation of one or more enzymes intended to boost ethanol production rates. Further, we own approximately 150 acres of real property in Manchester, Iowa, on which we intend to construct a 100 million gallon (per year) ethanol production facility. References to “us”, “we” and “our” include our subsidiary, ALL Energy Company, and its subsidiary, ALL Energy Manchester, LLC, and our 50%-owned subsidiary, AFSE Enzyme, LLC, unless otherwise indicated. Certain statements contained herein are not based on historical facts and are "forward-looking statements" within the meaning of Section 21A of the Securities Exchange Act of 1934. Forward-looking statements which are based on various assumptions (some of which are beyond the Company's control), may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as "may", "will", "believe", "expect", "estimate", "anticipate", "continue" or similar terms or variations on those terms, or the negative of these terms. Actual results could differ materially from those set forth in forward-looking statements, due to a variety of factors, including, but not limited to, events that deprive us of the services of our president, Dean Sukowatey, whether we are able to obtain adequate capital with which to construct and/or purchase one or more ethanol production facilities and other uncertainties, all of which are difficult to predict and many of which are beyond our control. We do not undertake, and specifically disclaim any obligation, to publicly release the result of any revisions which may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Critical Accounting Policies While we believe that the factors considered provide a meaningful basis for the accounting policies applied in the preparation of the condensed consolidated financial statements, we cannot guarantee that our estimates and assumptions will be accurate. If such estimates and assumptions prove to be inaccurate, we may be required to make adjustments to these estimates in future periods. Litigation and Tax Assessments. Should we become involved in lawsuits, we intend to assess the likelihood of any adverse judgments or outcomes of any of these matters as well as the potential range of probable losses. A determination of the amount of accrual required, if any, for these contingencies will be made after careful analysis of each matter. The required accrual may change from time to time, due to new developments in any matter or changes in approach (such as a change in settlement strategy) in dealing with these matters. Additionally, in the future, we may become engaged in various tax audits by federal and state governmental authorities incidental to our business activities. We anticipate that we will record reserves for any estimated probable losses for any such proceeding. Stock-Based Compensation. We account for stock-based compensation based on the provisions of Statement of Financial Accounting Standards No. 123. In December 2004, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 123 (Revised 2004), Share-Based Payment, (FAS-123R). This statement replaces FAS-123, Accounting for Stock-Based Compensation, supercedes APB Opinion No. 25, Accounting for Stock Issued to Employees, and amends FAS-95, Statement of Cash Flows. FAS-123R requires companies to apply a fair-value-based measurement method in accounting for share-based payment transactions with employees and to record compensation cost for all stock awards granted after the required effective date and for awards modified, repurchased or cancelled after that date. The scope of FAS-123R encompasses a wide range of share-based compensation arrangements, including share options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. New Accounting Pronouncements. In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 is effective January 1, 2008. We do not believe this statement will adversely impact our financial statements. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, which permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS No. 159 applies to all entities and is effective for fiscal years beginning after November 15, 2007. In December 2007, the FASB issued SFAS No. 141 (revised 2007), “Business Combinations” (“SFAS No. 141R”), which establishes principles and requirements for how the acquirer shall recognize and measure in its financial statements the identifiable assets acquired, liabilities assumed, any noncontrolling interest in the acquiree and goodwill acquired in a business combination. SFAS No. 141(R) is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. The Company is currently assessing the potential impact that the adoption of SFAS No. 141(R) will have on its financial position and results of operations. Results of Operations Our monthly operating expenses, which include salary and professional fees and acquisition-related activities, currently are approximately $50,000. The level of such operating expenses are expected to remain at such levels for the foreseeable future, unless we are able complete the acquisition of an existing ethanol production facility, of which there is no assurance. Should we successful in so acquiring an existing facility, our operating expenses will significantly increase, although we are unable to predict the amount of such increase. Three Months Ended June 30, 2008, vs. Three Months Ended June 30, 2007. Revenues. We did not generate any revenues during either the 2008 or the 2007 three month period ended June 30. During each period, we actively pursued the acquisition of an existing ethanol production facility. In addition, during the 2008 period, we began to pursue the development of our enzyme business. We cannot predict whether we will be successful in these efforts. Expenses. Our cash outlays for operating expenses during the three months ended June 30, 2008, were $312,742, up from $269,500 for the prior year’s three month period. Our non-cash operating expenses, which include stock issued for services and options issued for services, totalled $58,770 and $374,700, for the three month periods, respectively. First Six Months 2008 vs. First Six Months Revenues. We did not generate any revenues during either the First Six Months 2008 or the First Six Months 2007. We do not expect to generate revenues during the remainder of 2008, unless and until we acquire an existing ethanol production facility. Although we are actively pursuing the acquisition of one or more operating ethanol production facilities, we cannot predict whether we will be successful in these efforts. Expenses. Our cash outlays for operating expenses during the First Six Months 2008 were $447,373, down from $547,365 for the First Six Months 2007. Our non-cash operating expenses, which include stock issued for services and options issued for services, totalled $790,993 for the First Six Months 2008 compared to $750,515 for the First Six Months 2007. Financial Condition At June 30, 2008, we had $292,270 in cash and working capital of $195,585. These positions are down from $612,888 and $581,533 at December 31, 2007, respectively. Our current cash position is adequate to sustain our current level of operations for the remainder of 2008 and the first three months of 2009. However, as discussed below, we will be required to obtain additional capital to pursue current business opportunities and otherwise to pursue our complete plan of business. Management’s Plans Relating to Future Liquidity We currently possess approximately $292,000 in cash, a level of capital sufficient to sustain our current operations for the remainder of 2008 and the first three months of 2009. However, we will require substantial additional capital to purchase one or more existing ethanol production facilities or to construct the Manchester facility. Our management believes it will be able to secure the financing, in the form of debt, equity or a combination thereof, necessary to complete these opportunities. To this end, we have retained Trinity Capital, Los Angeles, California, as our investment banker. In addition, we are seeking an investment partner for our enzyme venture. To date, we have not received a commitment for an equity investment or a loan in any amount. Should we fail to obtain such financing, our plan of business would likely be unsuccessful and we may be forced to cease operations. During the remainder of 2008, we intend to commit a small portion of our current capital to our recently announced alliance with a cellulosic biotech company. It is likely that this venture will require approximately $1.5 million over the next 24 months to complete the development of up to ten market-ready enzymes. The needed funding will be sought from third parties. Currently, there is no arrangement with any person for the needed funding. There is no assurance that we will be successful in developing and commercializing any enzyme products. Capital Expenditures During the First Six Months 2008, our capital expenditures were $7,332. During the First Six Months 2007, we purchased approximately 150 acres of real property located in Manchester, Iowa, for approximately $951,000 in cash. We intend to construct an ethanol production facility on this site. Should we obtain the capital required to build the Manchester facility or to purchase an existing ethanol production facility, our capital expenditures will be significant. However, we cannot predict the exact amount of these potential expenditures. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. Item 4T. Controls and Procedures. During the first three months of 2008, our Chief Executive Officer and Acting Chief Financial Officer reviewed and evaluated the effectiveness of our disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 Rules 240.13a-14(c) and 15d-14(c)). Based on his review and evaluation, our Chief Executive Officer and Acting Chief Financial Officer determined that our disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 Rules 240.13a-14(c) and 15d-14(c)) were not, at that time, effective in timely alerting him and other members of management to material information about our company required to be disclosed by us in our periodic reports that we file or submit under the Securities Exchange Act of 1934. To assure proper financial controls and procedures in the future, we have recently implemented certain changes to our financial reporting procedures, including, a weekly review by our management of all financial transactions and the general ledger entries associated therewith. Except as set forth in the foregoing paragraphs, there have not been any significant changes in our internal controls over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934) during the fiscal quarter to which this report relates that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings. We are not currently involved in any legal proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None which have not been previously reported. Item 3. Defaults upon Senior Securities. None. Item 4. Submission of Matters to a Vote of Security Holders. No matter was submitted to our shareholders, during the three months ended June 30, 2008. In April 2007, holders of approximately 60% of our common stock, acting by written consent in lieu of a meeting, approved an amendment to our amended and restated certificate of incorporation, whereby our authorized capital shares would be increased to 700,000,000 shares of common stock and 50,000,000 shares of preferred stock. This amendment to our amended and restated certificate of incorporation will be effected in the near future. Item 5. Other Information. None. Item 6. Exhibits. Exhibit No. Description 31.1 * Certification of Chief Executive Officer required by Rule 13a-14(a) or Rule 15d-14(b) 31.2 * Certification of Chief Accounting Officer required by Rule 13a-14(a) or Rule 15d-14(b) 32.1 * Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350 32.1 * Certification of Chief Accounting Officer Pursuant to 18 U.S.C. Section 1350 * filed herewith. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: August 19, 2008. ALL FUELS & ENERGY COMPANY By: /s/ DEAN E. SUKOWATEY Dean E. Sukowatey President and Acting Chief Financial Officer
